DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of encoding data without significantly more. The claims 1, 8 and 14 recite metal processes including evaluation/analyzing chat text message, generating a hash/compression of the evaluated message and creating a label/leximarker. These steps can be achieved by a human using a pen and paper to store results of text analysis and encoding/encrypting the text and creating a label referencing the text and the hash/encoding. This judicial exception is not integrated into a practical application because the generically recited computer elements (i.e. computer, database, system, and product) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional element “creating a leximarker comprising the hash of the content of the chat message and a reference to the stored result of the lexicographic analysis” do not add significantly more to the RecogniCorp, LLC v. Nintendo).
           The dependent claims 2-7, 9-13 and 15-20 do not add significantly more that the abstract idea and are similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.      Claims 1-3, 7-10, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mulayin US 10,237,246 B1 (“Mulayin”)
         Per Claim 1, Mulayin discloses a method, comprising: 
stemming as example lexicographic analysis); 
            generating a hash of the content of the chat message (col. 11, ln 66 – col. 12, ln 8); and 
            creating a leximarker comprising the hash of the content of the chat message and a reference to the stored result of the lexicographic analysis (col. 17, ln 21-33).
         Per Claim 2, Mulayin discloses the method of claim 1, further comprising:
             generating a modified version of the chat message by replacing the content of the chat message with the leximarker  (col. 17, ln 21-33); and
             storing the modified version of the chat message in place of the chat message as part of the chat discourse (col. 17, ln 62-64). 
         Per Claim 3, Mulayin discloses the method of claim 1, further comprising using the leximarker to retrieve the result of the lexicographic analysis and, based on the retrieved result, performing content analysis of the chat discourse (col. 16, ln 1-33; col. 14, ln 64 – col. 15, ln 20). 
           Per Claim 7, Mulayin discloses the method of claim 1, wherein the generating the hash comprises determining an amount of hashing of the content of the chat message based on comparing a leximarker contextual value of the chat message with a leximarker contextual threshold (col. 12, 52 – col. 13, ln 3; col. 17, ln 21-34, time period of use as contextual value, 24-hour/time limit as contextual threshold).
        Per Claim 8, Mulayin discloses a system, comprising: 

            performing a lexicographic analysis of content of a chat message of a chat discourse and storing a result of the lexicographic analysis in a database (col. 11, ln 3-26, stemming as example lexicographic analysis);  
           generating a hash of the content of the chat message (col. 11, ln 66 – col. 12, ln 8); and 
           creating a leximarker comprising the hash of the content of the chat message and a reference to the stored result of the lexicographic analysis (col. 17, ln 21-33).
         Per Claim 9, Mulayin discloses the system of claim 8, wherein the executable operations further include: generating a modified version of the chat message by replacing the content of the chat message with the leximarker (col. 17, ln 21-33); and 
            storing the modified version of the chat message in place of the chat message as part of the chat discourse (col. 17, ln 62-64).  
         Per Claim 10, Mulayin discloses the system of claim 8, wherein the executable operations further include using the leximarker to retrieve the result of the lexicographic analysis and, based on the retrieved result, performing content analysis of the chat discourse (col. 16, ln 1-33; col. 14, ln 64 – col. 15, ln 20).
             Per Claim 13, Mulayin discloses the system of claim 8, wherein the generating the hash comprises determining an amount of hashing of the content of the chat message based on comparing a leximarker contextual value of the chat message with a leximarker contextual threshold (col. 12, 52 – col. 13, ln 3; col. 17, ln 21-34, time period of use as contextual value, 24-hour/time limit as contextual threshold).
Claim 14, Mulayin discloses a computer program product, comprising: 
              a computer-readable storage medium having program code stored thereon, the program code executable by computer hardware to initiate operations (col. 19, 14-24) including: 
            performing a lexicographic analysis of content of a chat message of a chat discourse and storing a result of the lexicographic analysis in a database (col. 11, ln 3-26, stemming as example lexicographic analysis);  
           generating a hash of the content of the chat message  (col. 11, ln 66 – col. 12, ln 8);  and
           creating a leximarker comprising the hash of the content of the chat message and a reference to the stored result of the lexicographic analysis (col. 17, ln 21-33). 
           Per Claim 15, Mulayin discloses the computer program product of claim 14, wherein the operations further include: generating a modified version of the chat message by replacing the content of the chat message with the leximarker (col. 17, ln 21-33); and 
           storing the modified version of the chat message in place of the chat message as part of the chat discourse (col. 17, ln 62-64). 
          Per Claim 16, Mulayin discloses the computer program product of claim 14, wherein the operations further include using the leximarker to retrieve the result of the lexicographic analysis and, based on the retrieved result, performing content analysis of the chat discourse (col. 16, ln 1-33; col. 14, ln 64 – col. 15, ln 20).
          Per Claim 20, Mulayin discloses the computer program product of claim 14, wherein the generating the hash comprises determining an amount of hashing of the time period of use as contextual value, 24-hour/time limit as contextual threshold).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mulayin
           Per Claim 5, Mulayin discloses the method of claim 1, further comprising selecting a hash technique for generating the hash based on a likelihood that the hash of the content of the chat message will be expanded for use in content analysis (col. 12, ln 9-20), 
           Mulayin does not explicitly disclose wherein the likelihood is determined by monitoring which hashes of other processed chat messages have been expanded for purposes of content analysis
          However Mulayin suggests this feature by teaching using a different hash when it is determined that previously used hashes been expanded to obtain the original value of the message (col. 12, ln 52 – col. 13, ln 18; col. 17, ln 20-34)

       Per Claim 12, Mulayin discloses the system of claim 8, wherein the executable operations further include selecting a hash technique for generating the hash based on a likelihood that the hash of the content of the chat message will be expanded for use in content analysis (col. 12, ln 9-20), 
          Mulayin does not explicitly disclose wherein the likelihood is determined by monitoring which hashes of other processed chat messages have been expanded for purposes of content analysis
          However Mulayin suggests this feature by teaching using a different hash when it is determined that previously used hashes been expanded to obtain the original value of the message (col. 12, ln 52 – col. 13, ln 18; col. 17, ln 20-34)
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to try to implement “wherein the likelihood is determined by monitoring which hashes of other processed chat messages have been expanded for purposes of content analysis”, because such implementation would have resulted in avoiding utilizing a hash that can be compromised, as well as decreasing the likelihood 
         Per Claim 18, Mulayin discloses the computer program product of claim 14, wherein the operations further include selecting a hash technique for generating the hash based on a likelihood that the hash of the content of the chat message will be expanded for use in content analysis (col. 12, ln 9-20),  
           Mulayin does not explicitly disclose wherein the likelihood is determined by monitoring which hashes of other processed chat messages have been expanded for purposes of content analysis
          However Mulayin suggests this feature by teaching using a different hash when it is determined that previously used hashes been expanded to obtain the original value of the message (col. 12, ln 52 – col. 13, ln 18; col. 17, ln 20-34)
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to try to implement “wherein the likelihood is determined by monitoring which hashes of other processed chat messages have been expanded for purposes of content analysis”, because such implementation would have resulted in avoiding utilizing a hash that can be compromised, as well as decreasing the likelihood of a non-authorized third-part guessing the original message (Mulayin, col. 12, ln 10-30).

2.        Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mulayin in view of Crispin et al US 2005/0089160 A1 (“Crispin”) 
Per Claim 6, Mulayin discloses the method of claim 1, further comprising selecting a hash technique for generating the hash (col. 12, ln 9-20; col. 17, ln 20-34),
            Mulayin does not explicitly disclose wherein a size of the hash varies based on a text length of the chat message and an expected amount of lexicographical information to be extracted from the chat message
          However, this feature is suggested by Crispin that discloses performing varying levels of hashing of a message based on the size of a text message (Abstract; para. [0011], larger size of text as suggesting more lexicographic information)
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to try to implement wherein a size of the hash varies based on a text length of the chat message and an expected amount of lexicographical information to be extracted from the chat message”, because such implementation would have resulted in generating different digests for different segments of text (Crispin, para. [0011]).     
         Per Claim 19, Mulayin discloses the computer program product of claim 14, wherein the operations further include selecting a hash technique for generating the hash (col. 12, ln 9-20; col. 17, ln 20-34), 
               Mulayin does not explicitly disclose wherein a size of the hash varies based on a text length of the chat message and an expected amount of lexicographical information to be extracted from the chat message
          However, this feature is suggested by Crispin that discloses performing varying levels of hashing of a message based on the size of a text message (Abstract; para. [0011], larger size of text as suggesting more lexicographic information)
Crispin, para. [0011]).

Allowable Subject Matter
Claims 4, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.           

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Chen and Kopelman (PTO -892 form) describing lexicographic analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658